Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
       Applicant stated on second from bottom paragraph of page 14 and on top full paragraph of page 15, that Suzuki and Mori does not disclose “the printer changing request being for causing the server to store the first printer identification information included in the printer changing request, instead of the second printer identification information, in association with the specific service-related information” with regards to independent claims 1 and 18.
      However Examiner disagrees because in claims 1 and 18, the limitation
  “the printer changing request being for causing the server to store the first printer identification information included in the printer changing request, instead of the second printer identification information, in association with the specific service-related information” is merely a statement of intended use describing the intended use of the printer changing request when processed in the server. This limitation describes that the printing changing request is intended to “cause the server to store the first printer identification information included in the printer changing request, instead of the second printer identification information, in association with the specific service-related information” and does not further limit the first printer. Therefore this limitation does not have patentable weight in claims 1 and 18.


	
Election/Restrictions
Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 includes limitations of the server that were restricted and found in non-elected Invention II (claims 10-17, 19).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output unit to output location information indicating a location” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016063301 to Suzuki in view of JP 2015141569 to Mori.

       Regarding claim 1, Suzuki discloses a first printer comprising (paragraph 17; one of image forming apparatus 10 (first printer)):
       a display unit (paragraph 22; UI 18 includes display);
       a communication interface for communicating with a server (paragraph 24, 28; communication unit 30 interfaces with management device 40 (server)); and
       a controller (paragraph 23; control unit 20),
         wherein the controller is configured to:
            in a case where a first predetermined operation is accepted (paragraph 56; user operation of collation (first predetermined operation) is accepted on new image forming apparatus (first printer)), cause the display unit to display a notification screen that prompts a second predetermined operation (paragraph 50, 56; on the new printer when collation is matched between new and old printer, a display of “seems to be a replacement device” is displayed on new printer as a notification screen for prompting second operation), the second printer being different from the first printer (paragraph 54, 50, 56; old printer (second printer) different from new printer (first printer)), and the second predetermined operation being for changing a printer used for the service from the second printer to the first printer (paragraph 50-51, 56-58; when collation result is matched and worker performs second operation of acquiring backup data using button 92 to replace the old printer with new printer by sending backup data to the new printer so that new printer can be used for printing service); and
           in a case where the second predetermined operation is accepted after the notification screen has been displayed, send a request to the server via the communication interface (paragraph 20, 60, 70-71; when operator accepts the collation result, a data ID request is sent to the management device 40 requesting backup data associated with data ID; further original data is sent to the management device including printer name information).
         However Suzuki does not disclose in a case where the second predetermined operation is accepted, send a printer changing request including first printer identification information for identifying the first printer to the server via the communication interface.
        Mori discloses in a case where the second predetermined operation is accepted, send a printer changing request including first printer identification information for identifying the first printer to the server via the communication interface (paragraph 19, 25-27; when user installs new printer 12b and turns ON the power (second predetermined operation), control unit 15 of the new printer 12b transmits new device identification information (first printer identification information) of the new printer 12b (printer changing request) via communication unit 16 which is sent to server; server 10 stores the new device identification information in replacing the pre-replacement information thereby changing printer information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki as taught by Mori to provide print change request transmission process.
        The motivation to combine the references is to provide transfer of print setting from the previous printer that is replaced to the new printer simply and wherein printer ID of the new printer is transmitted to server and used to store and associate the print setting in the print server (paragraph 5-7).


!!!EXAMINER NOTE!!!
       Claim 1 discloses limitations (1) “wherein the server is configured to store, for each of one or more printers, printer identification information for identifying the printer and service-related information for providing a service using the printer in association with each other, the service-related information being obtained by using information received from the printer”, (2) “in a state where second printer identification information for identifying a second printer and specific service-related information are stored in association with each other in the server”
which have no patentable weight because these limitations are performed in the server which is not part of the printer disclosed in claim 1.


        Claim 1 discloses limitations (3) “the printer changing request being for causing the server to store the first printer identification information included in the printer changing request, instead of the second printer identification information, in association with the specific service-related information” is merely statement of intended use describing the intended use of the printer changing request in the server. Therefore this limitation does not have patentable weight.





       Regarding claim 2, the limitations including “the server is configured to store, for each of the one or more printers, the printer identification information for identifying the printer, the service-related information for providing the service using the printer, and account information of a user of the printer in association with each other, in a case where the printer changing request is sent to the server and first account information inputted to a terminal device by a user of the first printer is identical to second account information stored in the server in a state where the second printer identification information, the specific service-related information, and the second account information are stored in association with each other in the server, the first printer identification information included in the printer changing request is stored, instead of the second printer identification information associated with the second account information, in association with the specific service-related information in the server”, has no patentable weight because this limitations are performed in the server which is not part of the printer and claim 1 is disclosing a printer. Therefore claim 2 is rejected based on its dependency to claim 1. 





       Regarding claim 18, see rejection of claim 1. Further Suzuki discloses a non-transitory computer-readable recording medium storing computer readable instructions for a first printer, the first printer comprising: a processor, wherein the computer readable instructions, when executed by the processor, cause the first printer to: (paragraph 74; image forming apparatus (printer) includes CPU that executes program stored in storage)


!!!EXAMINER NOTE!!!
      Claim 18 discloses limitations (1) wherein the server is configured to store, for each of one or more printers, printer identification information for identifying the printer and service-related information for providing a service using the printer in association with each other, the service-related information being obtained by using information received from the printer, (2) in a state where second printer identification information for identifying a second printer and specific service-related information are stored in association with each other in the server which have no patentable weight because these limitations are performed in the server which is not part of the printer disclosed in claim 18.


        Claim 18 discloses limitation “the printer changing request being for causing the server to store the first printer identification information included in the printer changing request, instead of the second printer identification information, in association with the specific service-related information” is merely statement of intended use describing the intended use of the printer changing request in the server. Therefore this limitation does not have patentable weight.


Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016063301 to Suzuki in view of JP 2015141569 to Mori further in view of JP 2016157262 to further in view of JP 2016126462 to Ueno.

       Regarding claim 3, Suzuki discloses the first printer as in claim 2, wherein the controller is further configured to:
in the case where the second predetermined operation is accepted after the notification screen have been displayed, send a request to the server via the communication interface (paragraph 20, 60, 70-71; when operator accepts the collation result, a data ID request is sent to the management device 40 requesting backup data associated with data ID; further original data is sent to the management device including printer name information).
However Suzuki does not disclose cause an output unit to output location information indicating a location in the server, the location information indicating a location of input screen data representing an input screen for input of the first account information. 

        Ueno discloses cause an output unit to output location information (limitation interpreted under 35 U.S.C. 112(f) as the display) indicating a location in the server, the location information indicating a location of input screen data representing an input screen for input of the first account information (paragraph 126-136; image forming apparatus displays(output) barcode including URL location for the authorization screen 1300 which when accepted displays authorization screen 1400 for inputting password).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki in view of Mori as taught by Ueno to provide display of encoded data for capturing of screen data.
        The motivation to combine the references is to simplify the authentication process on a mobile device communicating with a printer device by simple process of capturing encoded data displayed and resulting in acquiring and displaying authentication screen on the mobile device for authenticating with a server (paragraph 126-136).





!!!EXAMINER NOTE!!!
Claim 3 further discloses “wherein in response to the location information being outputted, the location information is obtained by the terminal device, the input screen data is sent from the server to the terminal device, and the input screen is displayed at the terminal device”  which has NO patentable weight because this limitations relates to functions performed by the terminal device and server and NOT the printer disclosed in claim 1 from which claim 3 depends.



       Regarding claim 4, Ueno discloses the first printer as in claim 3, wherein the output unit is the display unit, and the display unit is caused to display a code image in which the location information is coded (paragraph 126-136; image forming apparatus displays(output) barcode including URL location for the authorization screen 1300 which when accepted displays authorization screen 1400 for inputting password).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016063301 to Suzuki in view of JP 2015141569 to Mori further in view of US Patent Application Publication Pub. No. US 20180074768 to Abe.
       Regarding claim 5, Mori discloses the first printer as in claim 2, wherein the printer changing request includes the first printer identification information (paragraph 19, 25-27; when user installs new printer 12b and turns ON the power (second predetermined operation), control unit 15 of the new printer 12bb transmits new device identification information (first printer identification information) of the new printer 12b (printer changing request) via communication unit 16 which is sent to server; server 10 stores the new device identification information in replacing the pre-replacement information thereby changing printer information).
However Mori does not disclose to include specific cartridge identification information for identifying a specific color material cartridge that has been mounted in the first printer.
         Abe discloses to include specific cartridge identification information for identifying a specific color material cartridge that has been mounted in the first printer (paragraph 67; printer 310 (first printer) sends cartridge information including cartridge type (identification) for identifying YMCK cartridges having mounted state).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki in view of Mori as taught by Abe to provide cartridge information in information sent by printer.
        The motivation to combine the references is to provide cartridge related information when the printer transmits the cartridge information including remaining quantity of cartridge ink, type information and mounting information that can be used for determining replacement (paragraph 67-68).



!!!EXAMINER NOTE!!!
      Claim 5 discloses this limitation “the server is configured to store, for each of the one or more printers, the printer identification information for identifying the printer, the service-related information for providing the service using the printer, the account information of the user of the printer, an email address of the user, and cartridge identification information for identifying a color material cartridge which has been shipped to the user in association with each other,
an email is sent from the server in response to the printer changing request being sent to the server, the email includes a specific email address as a recipient address and location information indicating a location in the server, the specific email address being associated with the specific cartridge identification information included in the printer changing request, and the location information indicating a location of input screen data representing an input screen for input of the first account information, and in response to the email being sent, the location information is obtained by the terminal device, the input screen data is sent from the server to the terminal device, and the input screen is displayed at the terminal device” which has NO patentable weight because this limitations relates to functions performed by the terminal device and server and NOT the printer disclosed in claim 1 from which claim 5 depends.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016063301 to Suzuki in view of JP 2015141569 to Mori further in view of JP 2005267002 to Watabe.
       Regarding claim 6, Mori disclose the first printer as in claim 2, the printer changing request includes the first printer identification information (paragraph 19, 25-27; when user installs new printer 12b and turns ON the power (second predetermined operation), control unit 15 of the new printer 12bb transmits new device identification information (first printer identification information) of the new printer 12b (printer changing request) via communication unit 16 which is sent to server; server 10 stores the new device identification information in replacing the pre-replacement information thereby changing printer information).
However Mori does not disclose wherein the second predetermined operation includes an operation of inputting a specific email address to the first printer, and including the inputted specific email address in a request.
         Watabe discloses wherein the second predetermined operation includes an operation of inputting a specific email address to the first printer, and including the inputted specific email address in a request (paragraph 255, 258-261; user enters email address information on the print service input screen (second predetermined operation) displayed on copier 1 that is installed; copier 1 sends request for searching including the inputted email address).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki in view of Mori as taught by Watabe to input email address information to a printer that can be used for other processes.
        The motivation to combine the references is to use inputted email address at a printer that can be used by a server to find distribution destination that will receive document data for printing (paragraph 258-267).


!!!EXAMINER NOTE!!!
      Claim 6 discloses this limitation “an email is sent from the server in response to the printer changing request being sent to the server, the email includes the specific email address included in the printer changing request as a recipient address and location information indicating a location in the server, the location information indicating a location of input screen data representing an input screen for input of the first account information, and in response to the email being sent, the location information is obtained by the terminal device, the input screen data is sent from the server to the terminal device, and the input screen is displayed at the terminal device” which has NO patentable weight because this limitations relates to functions performed by the terminal device and server and NOT the printer disclosed in claim 1 from which claim 6 depends.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016063301 to Suzuki in view of JP 2015141569 to Mori further in view of JP 2016207087 to Miyazawa.
       Regarding claim 7, Mori discloses the first printer as in claim 1, wherein the printer changing request includes the first printer identification information (paragraph 19, 25-27; when user installs new printer 12b and turns ON the power (second predetermined operation), control unit 15 of the new printer 12bb transmits new device identification information (first printer identification information) of the new printer 12b (printer changing request) via communication unit 16 which is sent to server; server 10 stores the new device identification information in replacing the pre-replacement information thereby changing printer information).
However Mori does not disclose the second predetermined operation includes an operation of inputting the specific authentication information to the first printer, and including the inputted specific authentication information in a request.
        Miyazawa discloses the second predetermined operation includes an operation of inputting the specific authentication information to the first printer, and including the inputted specific authentication information in a request (paragraph 31; user input authentication code (second predetermined operation) in printer and printer sends registration request including this authentication code).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki in view of Mori as taught by Miyazawa to provide transmission of input authentication data.
        The motivation to combine the references is to provide simplified registration process for a new printer by user simply requesting PIN code to a server and user receiving the PIN code and inputting on the new printer resulting in registration of device information for new printer with user information (paragraph 31).


!!!EXAMINER NOTE!!!
      Claim 7 discloses this limitation “in a case where the server receives authentication information request including the second printer identification information from the second printer, the server is configured to store specific authentication information in association with the second printer identification information and the specific service-related information and sends the specific authentication information to the second printer, the specific authentication information is outputted by the second printer in response to the specific authentication information being sent, in the case where the printer changing request is sent to the server, the first printer identification information included in the printer changing request is stored, instead of the second printer identification information associated with the specific authentication information included in the printer changing request, in association with the specific service-related information in the server” which has NO patentable weight because this limitations relates to functions performed by the second printer and server and NOT the first printer disclosed in claim 1 from which claim 7 depends.


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016063301 to Suzuki in view of JP 2015141569 to Mori further in view of US Patent Application Publication Pub. No. US 20160292550 to Kawai.
       Regarding claim 8, Suzuki in view of Mori does not disclose the first printer as in claim 1, wherein the first printer is configured to use both a single-purpose color material cartridge for receiving provision of the service and a general-purpose color material cartridge different from the single-purpose color material cartridge, and the first predetermined operation includes an operation of mounting the single-purpose color material cartridge to the first printer.
        Kawai discloses wherein the first printer is configured to use both a single-purpose color material cartridge for receiving provision of the service and a general-purpose color material cartridge different from the single-purpose color material cartridge, and the first predetermined operation includes an operation of mounting the single-purpose color material cartridge to the first printer (paragraph 41, 49, 50-51; specific cartridge (single-purpose material cartridge) having fixed price (service) and normal cartridge (general-purpose material cartridge) can be mounted to connecting portion 24 of printer; specific cartridge is mounted (first operation) to connecting portion 24; color cartridges).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki in view of Mori as taught by Kawai to provide printer that operates with different types of cartridges.
        The motivation to combine the references is to provide option for printer to operate using fixed-price cost that automatically sends request for new cartridge to server when cartridge is low and provides accounting of the cost and also normal mode wherein user can provide their own cartridge without having to pay fixed price (paragraph 49-52).




       Regarding claim 9, Kawai discloses the first printer as in claim 8, wherein the first printer is configured to operate selectively in any one of a plurality of modes including a first mode in which the first printer is capable of executing printing by using the single-purpose color material cartridge and a second mode in which the first printer is capable of executing printing by using the general-purpose color material cartridge and is incapable of executing printing by using the single-purpose color material cartridge (paragraph 52, 97; printer operates in first mode (second mode) wherein normal cartridge (general) is allowed and specific cartridge is prohibited by disabling printing in second mode (first mode) wherein specific cartridge (single purpose) is allowed and printing is disabled when normal cartridge is connected),
in a case where the first printer operates in the second mode and the first predetermined operation including the operation of mounting the single-purpose color material cartridge to the first printer is accepted, the controller is configured to cause the display unit to display the notification screen (paragraph 83-84; when in first mode (second mode) and specific cartridge is mounted a rejection screen (notification) is displayed), and
in a case where the first printer operates in the first mode and the first predetermined
operation including the operation of mounting the single-purpose color material cartridge to the first printer is accepted, the notification screen is not displayed (paragraph 83-84, 86; when in second mode (first mode) and specific cartridge is mounted the rejection screen (notification) is not displayed).

















Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100253962 to Higuchi.
US 20210103498 to Yoshimura.
US 8964223 to Sato.
JP 2005053643 to King.
JP 2009175983 to Shinada.
CN 102193755 to Kentaro.
CN 101320316 to Kawai.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

08/08/2022